FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        March 4, 2014

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
BECKY L. COATS,

             Plaintiff-Appellant,

v.                                                        No. 13-4078
                                                  (D.C. No. 2:11-CV-00755-DB)
STATE OF UTAH, DEPARTMENT OF                                (D. Utah)
WORKFORCE SERVICES,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before GORSUCH, McKAY, and ANDERSON, Circuit Judges.


      Becky Coats works for the Utah Department of Workforce Services as an

unemployment insurance eligibility specialist, but she’s long hoped for another job.

In fact, since 2000 she’s applied for no fewer than 40 other positions within the

Department, only to be turned down each time. She alleges that’s not because there

have been better available applicants but because of age discrimination, and she


*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
charges the Department with violating the federal Age Discrimination in

Employment Act. On the recommendation of a magistrate judge, however, the

district court dismissed Ms. Coats’s complaint for lack of subject matter jurisdiction,

noting that the Department had never waived and Congress had never abrogated its

Eleventh Amendment immunity from suit. Ms. Coats appeals this disposition, but we

can find no fault with it. The magistrate judge’s report and recommendation

carefully analyzed the relevant authorities and addressed Ms. Coats’s arguments and

we affirm for substantially the reasons offered there. As to Ms. Coats’ argument she

was entitled to discovery under Fed. R. Civ. P. 56(d), we note that rule pertains to

summary judgment proceedings. This case was not decided on summary judgment

but at the motion to dismiss stage. Ms. Coats’ contention that the district court

abused its discretion in denying her Rule 56(d) motion is therefore without merit.

      Affirmed.


                                               Entered for the Court


                                               Neil M. Gorsuch
                                               Circuit Judge




                                         -2-